

EXHIBIT 10.3


FORM OF LOCK-UP AGREEMENT
 
This LOCK-UP AGREEMENT (this “Agreement”) is dated as of August 21, 2009 by and
among ChinaNet Online Holdings, Inc. (f/k/a E-mazing Interactive, Inc.), a
Nevada corporation, (the “Company”), and _______________(the “Affiliate”).


WHEREAS, the Company intends to consummate a private placement transaction with
certain accredited investors and/or qualified institutional buyers (the
“Purchasers”), whereby the Company will issue units (the “Units”), each
consisting of (i) one share of the Company’s Series A Convertible Preferred
Stock, par value $0.001 per share (the “Preferred Shares”), convertible into one
share of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), and (ii) a Series A Warrant (the “Series A Warrant”) and Series B
Warrant (the “Series B Warrant”, collectively the “Warrants”), with each Warrant
exercisable to purchase the number of shares of Common Stock equal to fifty
percent (50%) of the number of Units purchased by each Purchaser (the “Financing
Transaction”);


WHEREAS, in connection with the Financing Transaction, the Company entered into
a Securities Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), by and among the Company and the Purchasers, and certain other
agreements, documents, instruments and certificates necessary to carry out the
purposes thereof (collectively, the “Transaction Documents”); and
 
WHEREAS, in order to induce the Company and the Purchasers to enter into the
Financing Transaction, the Affiliate has agreed not to sell any shares of the
Company’s Common Stock that the Affiliate presently owns on the date hereof, or
may acquire on or after the date hereof, except in accordance with the terms and
conditions set forth herein (collectively, the “Lock-Up Shares”). Capitalized
terms used herein without definition shall have the meanings assigned to such
terms in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:
 
1.            Restriction on Transfer; Term. The Affiliate hereby agrees not to
offer, sell, contract to sell, assign, transfer, hypothecate, gift, pledge or
grant a security interest in, or otherwise dispose of, or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition of (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise, directly or indirectly) (each,
a “Transfer”), any of the Lock-Up Shares until a date that is six (6) months
following the date that the Registration Statement (as defined in the
Registration Rights Agreement) is declared effective by the Commission (the
“Lock-Up Period”).  The Affiliate further agrees that, during the twelve (12)
months immediately following the Lock-Up Period, such Affiliate shall not
transfer more than one-twelfth (1/12) of such Affiliate’s total holdings of
Common Stock as of the date hereof during any one (1) calendar
month.  Notwithstanding the foregoing, the Affiliate shall be permitted to
engage in a Transfer in a private sale of the Lock-Up Shares, provided that such
transferee agrees in writing to be bound by and subject to the terms of this
Agreement.

 
 

--------------------------------------------------------------------------------

 

2.            Ownership. During the Lock-Up Period, the Affiliate shall retain
all rights of ownership in the Lock-Up Shares, including, without limitation,
voting rights and the right to receive any dividends that may be declared in
respect thereof, except as otherwise provided in the Securities Escrow Agreement
with respect to the Escrow Shares whereby any benefits, rights, title or
otherwise may be transferred to and inure to the benefit of the Purchasers.
 
3.            Company and Transfer Agent. The Company is hereby authorized and
required to disclose the existence of this Agreement to its transfer agent. The
Company and its transfer agent are hereby authorized and required to decline to
make any transfer of the Common Stock if such transfer would constitute a
violation or breach of this Agreement, the Securities Escrow Agreement and/or
the Securities Purchase Agreement.
 
4.            Notices. All notices, demands, consents, requests, instructions
and other communications to be given or delivered or permitted under or by
reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission, on the business day of such delivery if sent by 6:00 p.m. in the
time zone of the recipient, or if sent after that time, on the next succeeding
business day (as evidenced by the printed confirmation of delivery generated by
the sending party’s telecopier machine). If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
4), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable.
 
If to the Company:


China Net Online Holdings, Inc.
c/o China Net Online Media Group Limited
No. 3 Min Zhuang Road, Building 6, Yu Quan Hui Gu
Tuspark, Haidian District, Beijing, 100195 China
Attention:  Mr. Cheng Handong
Tel. No.:
Fax No.:


with copies (which copies shall not constitute notice to the Company) to: 

 
2

--------------------------------------------------------------------------------

 
 
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attn.: Mitchell Nussbaum
Tel. No.: (212) 407-4159
Fax No.: (212) 407-4990
 
If to Affiliate,
 
 
 
 
 

 
Attention:
Tel. No.:
Fax No.:


or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.
 
5.            Amendment. This Agreement may not be modified, changed,
supplemented, amended or terminated, nor may any obligations hereunder be
waived, except by written instrument signed by the parties to be charged or by
its agent duly authorized in writing or as otherwise expressly permitted
herein..
 
6.            Entire Agreement. This Agreement contains the entire understanding
and agreement of the parties relating to the subject matter hereof and
supersedes all prior and/or contemporaneous understandings and agreements of any
kind and nature (whether written or oral) among the parties with respect to such
subject matter.
 
7.            Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
8.            Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, AND EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY OBJECTION TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT
SERVICE OF ANY SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH
SUIT, ACTION OR OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN
SECTION 4.

 
3

--------------------------------------------------------------------------------

 
 
9.            Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and such provision
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
10.           Binding Effect; Assignment. This Agreement and the rights and
obligations hereunder may not be assigned by the Affiliate hereto without the
prior written consent of the Company. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.
 
11.          Headings. The section headings contained in this Agreement are
inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
 
12.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.



 
CHINANET ONLINE HOLDINGS, INC.
       
By:
 
   
Name: Cheng Handong
   
Title:  Chief Executive Officer
       
AFFILIATE:
 
By:
 
   
Name:
   
Title:


 
5

--------------------------------------------------------------------------------

 